DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 12/03/2021. Claims 1 has been amended. Claim 14 has been cancelled. No claims have been added. Currently, claims 1-13 and 15 are pending.

Response to Arguments
Applicant’s arguments, see pg. 6-11, filed 12/03/2021, with respect to the rejection(s) of claims 1-5, 8-10 and 12-15 under 35 U.S.C. §103 as being unpatentable over Ismail et al. (US 2019/0178793), and further in view of Laughlin et al. (US 2005/0143936), and claims 6-7 and 11 under 35 U.S.C. §103 as being unpatentable over Ismail et al. (US 2019/0178793), Laughlin et al. (US 2005/0143936), and further in view of El-Sayed et al. (US 6,379,920), have been 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please remove (C, A2) from claim 1, clause 8.
 	Claim 1 clause 8 should read,
	“wherein the acquisition steps ”

Allowable Subject Matter
Claims 1-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
spectroscopic monitoring of the drying level of the sample, so that the spectrum is acquired only when a predetermined standard level of drying is reached.

The closest art of record teaches the following:
With regards to claim 1, Ismail discloses methods and systems for the spectral identification of microorganisms based on controlled water activity (Abstract), using an infrared spectroscope with attenuated total reflectance [0064], comprising:
a step of preparing a database of reference spectra ([0083] “Replicate spectra may be obtained and those with the smallest standard deviation from the mean, are added to the database.”) associated with known samples of species, subspecies and sub-classifications of known microorganisms ([0082]- [0084)];
[0074];
a step of sampling an unknown sample, obtained from growth on solid or liquid media, possibly with biological fluids [0067];
one or more steps of acquiring the spectrum of the unknown sample [0068];
one or more steps of processing the spectrum of the unknown sample [0069]-[0071];
one or more steps of analyzing the spectrum of the unknown sample, by comparing it with the pre-calculated models [0074], each of which provides at least some belonging scores of the unknown sample to one or more of said species, subspecies or sub-classifications of known microorganisms [0085][0086] [0105].
However, Ismail teaches that the water content of the sample is fully retained and no drying is applied (Abstract).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884